DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuatable member in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 15, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey et al. (US 2019/0015131 A1 as supported by provisional app. No. 62/532717) in view of Bramlet (US 5,649,946).
Regarding claim 9, Hallisey discloses a medical device (access device holder 100; Fig. 1, 4B), comprising: an elongate shaft (shaft 120) having a proximal end (towards handle 110), a distal end (towards contact member 130), and a longitudinal axis (Fig. 1); a base (patient contact member 130; Fig. 1) configured to be positioned on a patient's skin (Figs. 7A-7C) and attached to a distal end of a distal portion of the elongate shaft (Fig. 1); a lumen (inner central portion of slot 152 in which access device 170 is disposed in; [0035]) extending through the base transverse to the longitudinal axis of the elongate shaft (Figs. 1-2; 4B), the lumen configured to receive an access needle therethrough ([0035]); a manually graspable handle (handle 110), attached to the proximal end of the elongate shaft (120) and configured for manually adjusting the base (130) on the patient’s skin; and a radiopaque ring (targeting element 133; Fig. 4B) disposed about an outer surface of the base (as targeting element 133 may be formed from any suitable radiopaque material; [0036]).
Hallisey fails to disclose the elongate shaft comprising a release lever incorporated within a proximal portion of the elongate shaft, the base releasably attached to the distal end of the distal portion of the elongate shaft, the elongate shaft being releasable from the base by actuation of the release lever, and the manually graspable handle positioned adjacent the release lever actuatable to release the elongate shaft from the base.
However, Bramlet teaches a medical device (medical instrument 10; Figs. 1-9), comprising: an elongate shaft (body 16) having a proximal end (towards grip portion 26), a distal end (towards surgical instrument 14), and a longitudinal axis (axis along 16), the elongate shaft comprising a release lever (locking lever 62) incorporated within a proximal portion of the elongate shaft (at second end 70 of locking lever 62; Figs. 1-2); a base (surgical instrument 14) releasably attached to a distal end of a distal portion of the elongate shaft (Figs. 6-8), the elongate shaft (16) being releasable from the base by actuation of the release lever (as depression of 70 opens arms 72 and 74 allowing the surgical instrument 14 to be attached or detached thereto; Figs. 6-8); a lumen (slot 59 and or open lumens of cannula 40; Figs. 1, 3, 5) extending through the base (14) transverse to the longitudinal axis of the elongate shaft (Figs. 1, 3, 5), the lumen configured to receive a surgical needle (cutter 214) therethrough (Fig. 55); a manually graspable handle (grip portion 26), attached to the proximal end of the elongate shaft and configured for manually adjusting the base (via user manipulation) and positioned adjacent the release lever actuatable to release the elongate shaft from the base (Figs. 1-2). Bramlet teaches that releasably attaching the elongate shaft to the base allows the elongate shaft to be moved to either side of the instrument while maintaining operative relationship of base and the handle (column 10, lines 32-48) and that the releasable engagement allows for the base to be disposable while the elongate shaft and handle may be reusable (column 11, lines 31-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Hallisey to include a release lever as taught by Hallisey such that the base and the elongate shaft are releasably engaged to one another as claimed in order to allow the base to be disposable after use while reusing the elongate shaft and handle and/or to allow the elongate shaft to be moved to either side of the base during use.
Regarding claim 15, Hallisey modified discloses the invention as claimed, and Hallisey further discloses wherein the base (130) includes a slot (slot 152) extending from an outer surface of the base to the lumen (central opening of 152; Figs. 1-2; 4B).
Regarding claim 18, Hallisey modified discloses the invention as claimed, and Hallisey further discloses wherein the distal portion (distal portion 122) of the elongate shaft (120) is angled relative to the longitudinal axis of the elongate shaft (Fig. 2).
Regarding claim 22, modified Hallisey discloses wherein the release lever (70, 62) is connected to an actuatable member (arms 72, 74; it is noted that “actuatable member” is interpreted under 112(f) as a mechanical release mechanism and equivalents therefrom ([0034]) and arms 72, 74 are a mechanical release mechanism that lock in notches 82 and 84 for locking and releasing the instrument 14) which extends along the elongate shaft (Fig. 6), and is movable between a forward position (in which the arms 72, 74 are engaged in notches 82, 84; Fig. 7) and a retracted position (in which the arms 72, 74 are disengaged from the notches 82, 84; Fig. 8) along the elongate shaft (Figs. 6-8).

Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey et al. (US 2019/0015131 A1 as supported by provisional app. No. 62/532717) in view of Bramlet (US 5,649,946), as applied to claim 9, and further in view of Arthur et al. (US 2014/0257419 A1) and Easter et al. (US 2014/0364861 A1).
Regarding claims 10-11 and 14, Hallisey modified discloses the invention as claimed, and Hallisey further discloses wherein the radiopaque ring (133) is coaxial with the lumen (Fig. 4B) and wherein the base is configured to receive an outer surface of an access needle ([0035]), but fails to disclose wherein a portion of the base comprises a radiolucent material, wherein the lumen comprises a radiolucent silicone core, and wherein the radiolucent silicone core is configured to receive an outer surface of an access needle.
However, Arthur teaches a medical device (Fig. 1) comprising an elongate shaft (12) having a longitudinal axis (Fig. 1); a base (retaining portion 26); a lumen (lumen through which cannula 32 extends) extending through the base, wherein the base comprises a silicone core (as the passageway is lined with silicone rubber; [0022]) and is configured to receive an outer surface of an access needle (Fig. 1). The silicone core provides a friction fit with the cannula of the access needle ([0022]; Fig. 1).
Easter teaches that silicone is a radiolucent material used in medical devices ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of the base of modified Hallisey to comprise a radiolucent silicone core configured to receive an outer surface of an access needle in light of the teachings of Arthur and Easter in order to provide a friction fit with the access needle and silicone is a known radiolucent material used in medical devices.

Allowable Subject Matter
Claims 1-8, 16-17 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hallisey et al. (US 2019/015131 A1), Tremaglio, Jr. et al. (US 6,689,142 B1), or Stigall et al. (US 2016/0022292 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “each crosshair being liner and extending radially outwardly away from a distal end of a distal portion of the elongate shaft, each crosshair being configured to individually and independently flex when pressed against a patient’s skin” and/or the claimed invention of independent claim 19, which recites, inter alia “each crosshair being linear and extending radially outwardly away from the distal portion and the lumen of the elongate shaft, wherein each crosshair can individually flex”.
The crosshairs (targeting element 133; Fig. 4A) of Hallisey are linear; however, the crosshairs are embedded into or coupled to the surface of the patient contact member 130 utilizing known techniques, such as insert molding, welding, spraying, gluing, etc. ([0036]). None of the coupling techniques suggest the crosshairs can individually flex. Tremaglio teaches crosshairs similar to that of Hallisey. While crosshairs 282a, 282b are shown embedded within ring 286, they can instead be disposed on the ring 286 and when they are disposed on the ring 286, the user may manipulate the device such that each radiopaque bar 282a, 282b may be individually pressed against a patient’s skin (column 16, lines 25-26; Fig. 36). However, again, the crosshairs cannot individually flex. Stigall teaches individual crosshairs (loops 18) that may individually flex when pressed against a patient’s skin (due to their material flexibility). However, the crosshairs in in the form of loops and are not linear. It would not have been obvious to one of ordinary skill in the art to modify the loops 18 of Stigall to be linear as doing so would prevent retrieval of objects from within the body, rendering the device inadequate for its intended purpose.

Response to Arguments
Applicant’s arguments, see page 7, filed 5/13/2022, with respect to Tremaglio, Jr. and Stigall over claims 1 and 19 have been fully considered and are persuasive.  The rejection of claims 1 and 19 has been withdrawn.
Applicant’s arguments with respect to claim(s) 9 over Swayze have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, new prior art Bramlet is now being relied upon to teach the release lever as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771